                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                 :
MARITZA ORENGO and EDWIN ORENGO,                 :
                                                 :
                              Plaintiffs,        :
            v.                                   : CIVIL ACTION NO.
                                                 :      18-0657
SPEEDWAY LLC; SPEEDWAY #6772;                    :
HESS RETAIL STORES LLC; and                      :
HESS RETAIL OPERATIONS LLC                       :
                                                 :
                              Defendants.        :
________________________________________________:


                                             ORDER

       AND NOW, this 25th day of January, 2021, IT IS ORDERED as follows:

           1. The Clerk of Court shall TRANSER the above-captioned action to the Civil

Suspense Docket and MARK the case CLOSED for statistical purposes;

           2. The Court shall RETAIN jurisdiction over the case and shall RETURN it to the

Court’s active docket once the case is ready to proceed to final disposition;

           3. The entry of this Order is without prejudice to the rights of the parties; and

           4. All previously set deadlines and directives remain in effect.



                                                             BY THE COURT:


                                                             /s/ Henry S. Perkin
                                                             HENRY S. PERKIN
                                                             United States Magistrate Judge
